DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Larry Vierra (33,809) on 9/1/2022.

The application has been amended as follows: 

Claim 1, line 11
in each induction coil of the one or more induction coils by [[a]] the time varying magnetic field

Claim 16, line 13
The time varying magnetic field generated by the region of the subject’s body.

Claim 20
The use of the magnetometer system of claim 1 for analysing [[a]] the time varying magnetic field generated by a region of a subject's body.


Reasons for Allowance
Claims 1-4, 6-20 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 was amended to recite “one or more induction coils for detecting a time varying magnetic field, each induction coil of the one or more induction coils having: a maximum outer diameter of 10 cm or less; a configuration such that a ratio of its length to its outer diameter is in a range 0.9 to 3 or more, and a ratio of its inner diameter to its outer diameter is in a range 0.6 to 1; and , wherein each induction coil comprises a magnetic core”. This is taught by the prior art without the benefit of improper hindsight. Applicant’s remark on pages 7-10 of the response filed 7/26/2022 have been fully considered and are persuasive. Therefore, the rejection under 35 USC 103 has been withdrawn. For similar reasons, the rejections of claims 15 and 16 have also been withdrawn. The dependent claims necessarily contain all the limitations of the independent claims, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D MATTSON/Primary Examiner, Art Unit 3793